UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 01-4700



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


JUAN HERNANDEZ DOMINGUEZ,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Southern
District of West Virginia, at Beckley. Charles H. Haden II, Chief
District Judge. (CR-01-27)


Submitted:   January 17, 2002             Decided:   January 28, 2002


Before WILKINS and KING, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Matthew A. Victor, VICTOR, VICTOR, & HELGOE, L.L.P., Charleston,
West Virginia, for Appellant. Charles T. Miller, United States At-
torney, John L. File, Assistant United States Attorney, Charleston,
West Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Juan Hernandez Dominguez appeals from the district court’s

order applying a three-level adjustment to his offense level for

acceptance of responsibility pursuant to U.S. Sentencing Guidelines

Manual § 3E1.1 (2000).   We have reviewed the record and the dis-

trict court’s opinion and find no reversible error.   The district

court properly denied the adjustment based on Hernandez Dominguez’s

attempted escape from the jail where he was held prior to his

conviction, his forceful restraint of a correctional officer during

the escape attempt, and his less than forthcoming discussion of his

role in the offense.   USSG § 3E1.1, comment. (nn. 1, 3, 4); United

States v. Melton, 970 F.2d 1328, 1335-36 (4th Cir. 1992).   Accord-

ingly, we affirm Hernandez Dominguez’s conviction and sentence. We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.




                                                            AFFIRMED




                                 2